
	

115 HR 1274 RH: State, Tribal, and Local Species Transparency and Recovery Act
U.S. House of Representatives
2017-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 422
		115th CONGRESS2d Session
		H. R. 1274
		[Report No. 115–561]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2017
			Mr. Newhouse (for himself, Mr. Tipton, Mr. Abraham, Mr. Gosar, Mr. Pearce, Mr. Harper, Mr. Yoho, Mr. Jones, Mr. Marshall, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Natural Resources
		
		February 15, 2018Additional sponsors: Mr. Goodlatte, Mr. Gianforte, Mr. Sessions, and Mr. Stewart
			February 15, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 1, 2017
		
		
			
		
		A BILL
		To amend the Endangered Species Act of 1973 to require making available to States affected by
			 determinations that species are endangered species or threatened species
			 all data that is the basis of such determinations, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the State, Tribal, and Local Species Transparency and Recovery Act. 2.Decisional transparency and use of State, tribal, and local information (a)Requiring decisional transparency with affected StatesSection 6(a) of the Endangered Species Act of 1973 (16 U.S.C. 1535(a)) is amended—
 (1)by inserting (1) before the first sentence; and (2)by striking Such cooperation shall include and inserting the following:
					
 (2)Such cooperation shall include— (A)before making a determination under section 4(a), providing to States affected by such determination all data that is the basis of the determination; and
							(B).
 (b)Ensuring use of State, tribal, and local informationSection 3 of the Endangered Species Act of 1973 (16 U.S.C. 1532) is amended— (1)by redesignating paragraphs (2) through (10) as paragraphs (3) through (11), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)The term best scientific and commercial data available includes all such data submitted by a State, tribal, or county government..
 (c)Requirement to publish on the Internet the basis for listingsSection 4(b) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)) is amended by adding at the end the following:
				
 (9)The Secretary shall make publicly available on the Internet the best scientific and commercial data available that are the basis for each regulation, including each proposed regulation, promulgated under subsection (a)(1), except that, at the request of a Governor or legislature of a State, the Secretary shall not make available under this paragraph information regarding which the State has determined public disclosure is prohibited by a law of that State relating to the protection of personal information..
			
	
		February 15, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
